          Case 2:20-cv-01765-APG-EJY Document 20 Filed 04/27/21 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 PARNELL COLVIN,                                         Case No.: 2:20-cv-01765-APG-EJY

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation, Granting Motion to
 5 v.                                                    Dismiss in Part, Denying Motion to
                                                        Amend, and Granting Leave to File a
 6 M.J. DEAN CONSTRUCTION, INC.,                            Second Amended Complaint

 7          Defendant                                               [ECF Nos. 7, 12, 19]

 8

 9

10         On April 7, 2021, Magistrate Judge Youchah recommended that I grant in part defendant

11 M.J. Dean Construction, Inc.’s motion to dismiss, deny plaintiff Parnell Colvin’s motion to

12 amend, and grant leave for Colvin to file a proposed second amended complaint. ECF No. 19.

13 No party objected. Thus, I am not obligated to conduct a de novo review of the report and

14 recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

15 determination of those portions of the report or specified proposed findings to which objection is

16 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

17 district judge must review the magistrate judge’s findings and recommendations de novo if

18 objection is made, but not otherwise” (emphasis in original)).

19         I THEREFORE ORDER that Magistrate Judge Youchah’s report and recommendation

20 (ECF No. 19) is accepted, defendant M.J. Dean Construction, Inc.’s motion to dismiss (ECF

21 No. 7) is GRANTED in part, and plaintiff Parnell Colvin’s motion to amend (ECF No. 12) is

22 DENIED.

23
         Case 2:20-cv-01765-APG-EJY Document 20 Filed 04/27/21 Page 2 of 2




 1        I FURTHER ORDER that by May 28, 2021, Parnell Colvin may file a second amended

 2 complaint consistent with Magistrate Judge Youchah’s report and recommendation.

 3        DATED this 27th day of April, 2021.

 4

 5
                                                    ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                2
